Opinion issued May 6, 2014.




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00223-CV
                             ———————————
    HONGHUA AMERICA, LLC, NCE MANAGEMENT, LLC, AND
  SICHUAN HONGHUA PETROLEUM EQUIPMENT, LTD., Appellants
                                        V.
      MANUEL ALFREDO SOSA, QUIPICA, LLC, AND QUIMICOS
           PETROLEOS INTEGRADOS, C.A., Appellees


                      On Appeal from the 270th District Court
                               Harris County, Texas
                        Trial Court Case No. 2011-56882-A



                           MEMORANDUM OPINION

      The parties, representing that they have reached a resolution of this matter,

have filed an agreed motion to dismiss the appeal. No opinion has issued. See TEX.

R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(2); 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2